           Case 1:20-cv-00002-JRH-BKE Document 49 Filed 12/22/20 Page 1 of 3



                                                                                                      r-' ■

                      IN THE UNITED STATES DISTRICT COURT FOR THE
                              SOUTHERN DISTRICT OF GEORGIA
                                                                                           us
                                    AUGUSTA DIVISION

                                                                                           /OZa OtC 22 P I ● 4L
                                                    *
    JAMES S. FALLER II,
                                                    'k

                                                    ★
            Plaintiff,
                                                    'k              CV 120-002
                                                    k
                      V.

y
                                                    k
    NANCY PATRICIA PELOSI, et al.,
                                                    k

                                                    k
            Defendants.
                                                    k

                                                    k

                                                    k

                                                    k




                                                ORDER



            Presently        before   the       Court    is    Plaintiff's    motion       to   set


    aside judgment.           (Doc. 48.)         On December 8, 2020, after allowing

    Plaintiff the opportunity to correct his original complaint, the

    Court     dismissed         Plaintiff's       amended       complaint     (Doc.    45)      for

    violating         Federal    Rules     of    Civil    Procedure       8(a)(2)   and    10(b).

    (See    Docs. 44,        46.)     On   December 18, 2020, Plaintiff filed the

    present motion seeking relief under Rule 59(e).                          (Doc 48.)




                                            DISCUSSION

            \\ Rule
                       59(e) allows a litigant to file a motion to alter or

    amend a judgment . . . [to give] a district court the chance to

    rectify its own mistakes in the period immediately following its

    decision.
                 /f
                           Banister   V.    Davis,       140   S.   Ct.    1698,    1703   (2020)
          Case 1:20-cv-00002-JRH-BKE Document 49 Filed 12/22/20 Page 2 of 3


(internal        quotations         and     citations          omitted).        Reconsideration

                                                                                                \\         an
under       this      Rule    is    justified           only    when     there    is:                (1)

intervening          change    in   controlling law;              (2) the       availability of

new evidence; or (3) the need to correct clear error or prevent

manifest inj ustice. n              Schiefer v. United States, No. CV206-206,

2007 WL 2071264, at *2 (S.D. Ga. July 19, 2007).                                      Furthermore,

W
    the    moving     party    must    set       forth    facts     or    law    of    a        strongly

convincing           nature    to     induce       the    court    to     reverse       its            prior

decision. r/         Burger King Corp. v. Ashland Equities, Inc., 181 F.

Supp. 2d 1366, 1369 (S.D. Fla. 2002).

          In the     present motion.             Plaintiff asserts that               the Court's

                                             w                                             rr
December       8,     2020    Order    is        erroneous in       fact    and   law                because

the Court        \\ took     no deference to the factual content and .

applied law that does not comply with the requirements of a RICO

                //
Complaint.            (Doc. 48, at 1-2.)                Despite Plaintiff's assertions.

pro se litigants, regardless                      of the claims being asserted, are

required to comply with procedural rules, and                               the court is not

                                                                    ft
required        to    rewrite       deficient        pleadings.          Jacox    V.        Dep't          of

Def., 291 F. App'x 318, 318 (11th Cir. 2008) (citing GJR Invs.,

Inc. V. Cnty. of Escambia, Fla., 132 F.3d 1359, 1369 (11th Cir.

1998) (overruled on other grounds)).                            Plaintiff merely disagrees

with the Court's analysis in its previous Orders.                                     This is not


enough to meet the high burden required under Rule 59(e).                                              Thus,

reconsideration is not warranted.




                                                    2
    Case 1:20-cv-00002-JRH-BKE Document 49 Filed 12/22/20 Page 3 of 3



     For those reasons. Plaintiff's motion to set aside judgment

is DENIED. This case stands CLOSED.

    ORDER   ENTERED    at   Augusta,    Georg

December, 2020.




                                 J.     imyHALL,
                                 UNITED
                                        ^ATES DISTRICT COURT
                                 SOUTHS 'n DISTRICT OF GEORGIA




                                    3
